Appeal dismissed without costs. All concur, Dillion, J., not participating. Memorandum: No appeal lies to this court from an order of County Court acting on appeal from an order of a lower court (Serrino v D & B Barr, Inc., 37 AD2d 912; Ellis v Greco, 34 AD2d 879; CPLR 5703, subd [b]). If we were to pass on the merits of the appeal we would affirm the order (see Batista v St. Luke’s Hosp., 46 AD2d 806; Moran v Rynar, 39 AD2d 718; Benn v Baltimore & Ohio R.R. Co., 286 App Div 992). (Appeal from order of Erie County Court reversing order of City Court of Buffalo—vacate default judgment.) Present—Moule, J. P., Cardamone, Simons, Mahoney and Dillon, JJ.